Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-16-2007

In re: Benjamin
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3857




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In re: Benjamin " (2007). 2007 Decisions. Paper 1599.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1599


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 06-3857
                                  ________________

                             IN RE: TREVOR BENJAMIN,

                                          Appellant
                      ____________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                             (D.C. Civ. No. 06-MC-00111)
                      District Judge: Honorable James M. Munley
                    _______________________________________


                      Submitted Under Third Circuit LAR 34.1(a)
                                 February 14, 2007

     Before: RENDELL, COWEN AND VAN ANTWERPEN, CIRCUIT JUDGES

                                (Filed February 16, 2007)


                                     OPINION
                              _______________________

PER CURIAM

       Trevor Benjamin appeals from an order of the United States District Court for the

Middle District of Pennsylvania, denying his motion for revocation of naturalization. We

will affirm.

       Benjamin, who was born in Phillipsburg, Sint Maarten, Netherlands Antilles, was

originally a Dutch citizen. While in the United States Navy, he was recommended for an
officer program, which requires United States citizenship. Benjamin applied for

citizenship and was naturalized on October 24, 1994.

       In April of last year, Benjamin filed a motion in the District Court, purportedly

pursuant to 8 U.S.C. § 1451(a), claiming that he had procured his naturalization through

willful misrepresentation. Benjamin claims that he never wanted to become a citizen, and

only did so so that he could be a naval officer. He also claims that he did not actually

take the oath of citizenship, as he arrived late to the ceremony, and that on his

naturalization application he concealed the fact that he had been convicted of Grand Theft

Auto in 1985, stating instead that he had a petty larceny conviction. Benjamin argued

that based on his willful misrepresentation, the District Court was obligated to revoke his

naturalization.

       The District Court denied the motion, holding that only the United States Attorney

is statutorily empowered to initiate revocation proceedings. We agree. The statute

provides:

       It shall be the duty of the United States attorneys for the respective districts,
       upon affidavit showing good cause therefor, to institute proceedings in any
       district court of the United States in the judicial district in which the
       naturalized citizen may reside at the time of bringing suit, for the purpose of
       revoking and setting aside the order admitting such person to citizenship
       and canceling the certificate of naturalization on the ground that such order
       and certificate of naturalization were illegally procured or were procured by
       concealment of a material fact or by willful misrepresentation . . . .




                                              2
8 U.S.C. § 1451(a) (emphasis added). The Supreme Court has emphasized that the

detailed provisions of the statute set forth an exclusive procedure by which U.S. attorneys,

through production of an affidavit showing good cause therefor, may institute

proceedings revoking naturalization. United States v. Zucca, 351 U.S. 91, 95, 99 (1956).

As the U.S. Attorney had not instituted proceedings against Benjamin, the District Court

lacked jurisdiction to consider the motion.

       We will therefore affirm the District Court’s order.




                                              3